IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-75,649-01


EX PARTE TERRY CHARLES HICKMAN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 09-06762-A IN THE 252ND JUDICIAL DISTRICT COURT

FROM JEFFERSON COUNTY



 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to theft and
originally received four years' deferred adjudication community supervision.  His guilt was later
adjudicated and he was sentenced to two years' state jail imprisonment.
	In the instant application, Applicant contends that he received ineffective assistance of trial
counsel, and that he was denied his right to appeal.  Applicant also alleges that he is being
improperly denied credit for pre-adjudication jail time.
	This Court has reviewed Applicant's grounds for review pertaining to ineffective assistance
of trial counsel and denial of his right to appeal, and has determined that they are without merit. 
Those grounds are therefore denied.  Applicant's claim for pre-adjudication jail time credits is
dismissed.  See Ex parte Florence, 319 S.W.3d 695 (Tex. Crim. App. 2010); Ex parte Ybarra, 149
S.W.3d 147 (Tex. Crim. App. 2004).

Filed: June 29, 2011
Do not publish